Case 1:18-cv-00540-MAC-KFG Document 29 Filed 11/02/20 Page 1 of 3 PageID #: 70




  UNITED STATES DISTRICT COURT                                      EASTERN DISTRICT OF TEXAS


 RENE VILLARREAL,                                       §
                                                        §
                  Petitioner,                           §
                                                        §
 versus                                                 §    CIVIL ACTION NO. 1:18-CV-540
                                                        §
 DIRECTOR, TDCJ-CID,                                    §
                                                        §
                  Respondent.                           §

                      MEMORANDUM ORDER ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner, Rene Villarreal, an inmate confined at the Powledge Unit with the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

 pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends the petition for writ of habeas corpus be denied (docket entry

 no. 27).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.1




 1
          Petitioner received a copy of the Report and Recommendation on July 24, 2020 (docket entry no. 28).
Case 1:18-cv-00540-MAC-KFG Document 29 Filed 11/02/20 Page 2 of 3 PageID #: 71




                                                 ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

 case in accordance with the Magistrate Judge’s recommendations.

        Furthermore, the court is of the opinion petitioner is not entitled to a certificate of

 appealability. An appeal from a judgment denying post-conviction collateral relief may not

 proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

 for a certificate of appealability requires petitioner to make a substantial showing of the denial of

 a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

 Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, petitioner need not

 establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

 subject to debate among jurists of reason, that a court could resolve the issues in a different

 manner, or that the questions presented are worthy of encouragement to proceed further. See

 Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

 should be resolved in favor of petitioner, and the severity of the penalty may be considered in

 making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

 531 U.S. 849 (2000).

        In this case, petitioner has not shown that the issues are subject to debate among jurists of

 reason or worthy of encouragement to proceed further. Petitioner has not sought leave of the Fifth

 Circuit Court of Appeals for an order authorizing the district court to consider the successive

 petition. As a result, this court lacks jurisdiction to consider this petition. A certificate of

 appealability shall not issue in this matter.


                                                   2
Case 1:18-cv-00540-MAC-KFG Document 29 Filed 11/02/20 Page 3 of 3 PageID #: 72




         SIGNED at Beaumont, Texas, this 2nd day of November, 2020.




                                       ________________________________________
                                                   MARCIA A. CRONE
                                            UNITED STATES DISTRICT JUDGE




                                         3
